UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                             )
VALERY LOUIS,                                )
                                             )
              Plaintiff,                     )
                                             )
       v.                                    )           Civil Action No. 15-cv-92 (TSC)
                                             )
CHUCK HAGEL                                  )
Secretary, U.S. Department of Defense,       )
                                             )
              Defendant.                     )
                                             )


                                 MEMORANDUM OPINION

        Plaintiff Valery Louis brings this action against the Department of Defense (“DOD”)

alleging that the agency discriminated against him based on his race and national origin in

violation of Title VII, 42 U.S.C. § 2000e et seq. On April 1, 2016 this court denied DOD’s

Motion to Dismiss or in the Alternative to Transfer Venue. (ECF Nos. 15, 16). DOD filed

another Motion to Dismiss, to which Louis failed to respond and the court granted the motion in

part and denied the motion in part. (ECF Nos. 21, 22).

        Presently before the court are two motions, both filed by DOD on March 28, 2017: 1)

DOD’s Motion for Summary Judgment; and (2) DOD’s Motion to Dismiss for Failure to

Prosecute. (ECF Nos. 23, 24). Pursuant to the court’s scheduling order, Louis had until April

11, 2017 to respond. He did not file a response, nor did he request an extension of time in which

to respond. DOD asserts that Louis has not engaged in discovery. (ECF No. 23 p. 4). These

circumstances strongly suggest that Louis does not intend to pursue this case further.

        Accordingly, the Court will DENY the DOD’s Motion for Summary Judgment without

prejudice and GRANT without prejudice DOD’s Motion to Dismiss for Failure to Prosecute.

                                                 --1--
See Local Civil Rule 83.23 (allowing the court to dismiss an action without prejudice for failure

to prosecute).



Date: May 18, 2017


                                             Tanya S. Chutkan
                                             TANYA S. CHUTKAN
                                             United States District Judge
	




                                              --2--